EXHIBIT 10.22

 

BASE SALARIES OF EXECUTIVE OFFICERS OF THE REGISTRANT

 

As of March 15, 2005, the following are the base salaries (on an annual basis)
of the executive officers of Iomega Corporation:

 

Werner T. Heid

   $ 475,000

President and Chief Executive Officer

      

Anna L. Aguirre

   $ 190,000

Vice President, Human Resources and Facilities

      

Sean P. Burke

   $ 300,000

Executive Vice President, Consumer Solutions and Operations

      

Thomas D. Kampfer

   $ 300,000

Executive Vice President, Business Solutions, General Counsel and Secretary

      

Thomas Liguori

   $ 260,000

Vice President, Finance and Chief Financial Officer

      